Citation Nr: 0806619	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-37 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss, 
for accrued benefits purposes.

(The appellant's claims of service connection for the cause 
of the veteran's death and for chronic lymphocytic leukemia, 
for accrued benefits purposes, will be the subject of a 
separate Board decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from January 1961 to September 
1982.  He died on February [redacted], 2005.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the appellant's claims of 
service connection for the cause of the veteran's death and 
for chronic lymphocytic leukemia (CLL), for accrued benefits 
purposes, and for bilateral hearing loss, for accrued 
benefits purposes.  The appellant disagreed with this 
decision in August 2005.  She perfected a timely appeal in 
October 2005.

In Haas v. Nicholson, 20 Vet. App. 257 (2006), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
reversed a Board decision which had denied service connection 
for disabilities claimed as a result of exposure to 
herbicides.  VA disagrees with the decision in Haas and has 
appealed this decision to the United States Court of Appeals 
for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of Veterans Affairs imposed 
a stay at the Board on the adjudication of claims affected by 
Haas.  The specific claims affected by the stay include those 
involving claims based on herbicide exposure in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  Once a final decision is reached on appeal in the 
Haas case, the adjudication of any cases that have been 
stayed will be resumed.  Thus, adjudication of the 
appellant's claims of service connection for the cause of the 
veteran's death and for CLL, for accrued benefits purposes, 
have been stayed and will be the subject of a separate Board 
decision.


FINDINGS OF FACT

1.  A claim of service connection for bilateral hearing loss 
was pending at the time of the veteran's death.

2.  The competent medical evidence shows that the veteran's 
bilateral hearing loss was not related to active service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred during active 
service, for accrued benefits purposes.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107, 5121 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in April 2005, VA notified the appellant 
of the information and evidence needed to substantiate and 
complete her claim, including what part of that evidence she 
was to provide and what part VA would attempt to obtain for 
her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the appellant to submit medical evidence 
showing that the conditions which caused the veteran's death 
had their onset in service and noted other types of evidence 
the appellant could submit in support of her claim.  The 
appellant was informed of when and where to send the 
evidence.  After consideration of the contents of this 
letter, the Board finds that VA has substantially satisfied 
the requirement that the appellant be advised to submit any 
additional information in support of her claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim of service connection for bilateral hearing loss, for 
accrued benefits purposes, is denied in this decision.  Given 
the foregoing, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board finds 
that VA met its duty to notify the appellant of her rights 
and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
April 2005 VCAA notice was provided prior to the July 2005 
rating decision which denied the benefit sought on appeal.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

With respect to VA's duty to assist, the adjudication of an 
accrued benefits claim is limited to the evidence physically 
or constructively of record at the time of the veteran's 
death.  38 C.F.R. § 3.1000(a); see also Ralston v. West, 13 
Vet. App. 108 (1999); Hayes v. Brown, 4 Vet. App. 353 (1993).  
Hence, there is nothing further for VA to do to assist the 
appellant.  VA's notice and assistance obligations are met 
and the appellant is not prejudiced by the Board's proceeding 
with appellate review. 

The appellant contends that service connection for bilateral 
hearing loss is warranted, for accrued benefits purposes, 
because the veteran had a claim of service connection for 
bilateral hearing loss pending at the time of his death.

Upon the death of an individual receiving benefit payments, 
certain persons shall be paid periodic monetary benefits to 
which that individual was entitled at the time of death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death, and due and unpaid for a period 
not to exceed 2 years, based on existing rating decisions or 
other evidence that was on file when the veteran died.  See 
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a); Jones v. Brown, 8 
Vet. App. 558 (1996).  Only evidence contained in the claims 
file at the time of the veteran's death, or certain VA and 
service department records considered constructively in the 
claims file at that time, may be considered in adjudicating a 
claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4); Hayes 
v. Brown, 4 Vet. App. 353 (1993). 

A review of the claims file shows that, prior to his death, 
the veteran had filed claims of service connection for 
bilateral hearing loss, tinnitus, and for CLL.  These claims 
were denied in a rating decision dated in May 2004 and issued 
to the veteran and his service representative in June 2004.  
The veteran disagreed with this decision in a written 
statement date-stamped as received at the RO on October 8, 
2004.  

The RO granted the veteran's claim of service connection for 
tinnitus in a rating decision issued later in October 2004.  
There is no subsequent correspondence from the veteran 
expressing disagreement with the rating or effective date 
assigned.  Accordingly an issue relating to tinnitus was no 
longer in appellate status at the time of the veteran's 
death.  See Grantham v. Brown, 114 F.3d 1156 (1997).  

The veteran perfected a timely appeal on his claims of 
service connection for bilateral hearing loss and for CLL 
when he submitted a signed VA Form 9 that was date-stamped as 
received by the RO on November 12, 2004.  The veteran died on 
February [redacted], 2005, after he had perfected a timely appeal on 
these claims but before they were certified to the Board for 
appellate review.  Thus, the Board finds that the veteran had 
a claim of service connection for bilateral hearing loss 
pending at the time of his death.  See Jones v. West, 136 
F.3d 1296 (Fed. Cir. 1998).  

Under 38 U.S.C.A. § 5121(c), a claim for accrued benefits 
requires that the application be filed within one year after 
the date of death.  The appellant filed her claim in March 
2005.  

Having determined that a claim of service connection for 
bilateral hearing loss was pending at the time of the 
veteran's death, the Board will proceed to adjudicate the 
appellant's claim of service connection for bilateral hearing 
loss, for accrued benefits purposes.

A review of the veteran's service medical records indicates 
that, at his enlistment physical examination in June 1961, 
his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
X
10
LEFT
10
10
5
X
10

No defects were noted on clinical evaluation.

On the authorized audiological evaluation in September 1965, 
the veteran's pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
10
LEFT
5
5
5
5
10

The in-service audiologist stated that the veteran's hearing 
was "good."  

On the authorized audiological evaluation in March 1967, the 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-5
10
LEFT
-10
-10
-10
-5
-5

The in-service audiologist stated that the veteran's hearing 
was "good."

On the authorized audiological evaluation in February 1973, 
the veteran's pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
25
10
LEFT
20
15
5
5
15

On the authorized audiological evaluation in July 1973, the 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
15
5
LEFT
20
15
5
5
10

The veteran was issued a noise muff and his ear protection 
was satisfactory.

On the authorized audiological evaluation in June 1975, the 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
15
LEFT
15
20
5
5
15

No significant findings were noted and the veteran was 
returned to duty.

On the authorized audiological evaluation in June 1976, the 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
15
20
LEFT
15
15
5
15
20

No significant findings were noted and the veteran was 
returned to duty.

On the authorized audiological evaluation on August 16, 1977, 
the veteran's pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
0
20
LEFT
15
15
5
15
15

No significant findings were noted and the veteran was 
returned to duty.

On the authorized audiological evaluation on August 25, 1977, 
the veteran's pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
20
5
LEFT
25
25
10
15
20

The veteran was issued ear plugs and ear noise muffs.  His 
ear protection was adequate.  No significant findings were 
noted and the veteran was returned to duty.

On the authorized audiological evaluation in December 1978, 
the veteran's pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
15
15
LEFT
20
15
5
15
15

The in-service audiologist stated that the veteran was 
"working in noise."

A copy of the veteran's separation physical examination was 
not available for review.

The post-service medical records show that, following VA 
outpatient treatment in March 2002, the assessment included 
hearing loss.  The report of a VA audiological consultation 
included speech discrimination scores were 96 percent in each 
ear.  The assessment was mild sensorineural hearing loss at 
the low to mid frequencies, progressing to a severe 
sensorineural hearing loss at the high frequencies in the 
right ear and mild to moderate sensorineural hearing loss at 
the low and mid frequencies, progressing to a profound 
hearing loss at the high frequencies in the left ear.

The Board finds that the preponderance of the evidence is 
against the appellant's claim of service connection for 
bilateral hearing loss, for accrued benefits purposes.  The 
veteran's service medical records show that no hearing 
defects were noted at his entry on to active service.  
Repeated in-service audiograms showed no significant findings 
and the veteran had good hearing.  It appears that the 
veteran was first treated for hearing loss in March 2002, or 
almost 20 years after his separation from service in 
September 1982.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The post-service medical evidence shows only that the veteran 
was diagnosed with mild to moderate bilateral hearing loss 
prior to his death.  None of the veteran's post-service 
treating physicians related his bilateral hearing loss to 
active service.

Additional evidence in support of the appellant's service 
connection claim for bilateral hearing loss, for accrued 
benefits purposes, is her own lay assertions and the 
veteran's lay assertions made prior to his death.  As lay 
persons, neither the appellant nor the veteran is competent 
to opine on medical matters such as the etiology of medical 
disorders.  The record does not show, nor does the appellant 
contend, that either she or the veteran has specialized 
education, training, or experience that would qualify her to 
provide an opinion on this matter.  Accordingly, the lay 
statements are entitled to no probative value.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997).

Accordingly, in the absence of medical evidence showing that 
the veteran was treated for hearing loss during active 
service or a nexus between his post-service bilateral hearing 
loss and active service, the Board finds that service 
connection for bilateral hearing loss, for accrued benefits 
purposes, is not warranted.

As the preponderance of the evidence is against the 
appellant's claim, the benefit-of- the-doubt doctrine does 
not apply. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss, 
for accrued benefits purposes, is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


